Name: Commission Regulation (EEC) No 226/91 of 31 January 1991 amending Regulation (EEC) No 1207/90 fixing the monetary compensatory amounts in the agricultural sector and certain coefficients required for their application
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 4 . 2 . 91 Official Journal of the European Communities No L 32/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 226/91 of 31 January 1991 amending Regulation (EEC) No 1207/90 fixing the monetary compensatory amounts in the agricultural sector and certain coefficients required for their application (EEC) No 3153/85 during the period 23 to 29 January 1991 for the Spanish peseta lead, pursuant to Article 9 (2) of Regulation (EEC) No 1677/85, to an adjustment of the monetary compensatory amounts applicable to Spain, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1207/90 is hereby amended as follows : 1 . The column headed 'Spain' in parts 1 , 3 , 5 , 7 and 8 of Annex I is replaced by that in Annex I hereto . 2 . Annex II is replaced by Annex II hereto . Article 2 This Regulation shall enter into force on 4 February 1991 . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture ('), as last amended by Regulation (EEC) No 2205/90 (2), and in particular Article 9 (2) thereof, Whereas the monetary compensatory amounts introduced by Regulation (EEC) No 1677/85 were fixed by Commission Regulation (EEC) No 1207/90 (J), as last amended by Regulation (EEC) No 161 /91 (4); Whereas Commission Regulation (EEC) No 3153/85 (s), as last amended by Regulation (EEC) No 3672/89 (6), lays down detailed rules for calculating monetary compensatory amounts ; whereas the spot market rates recorded as provided for in Regulation This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 31 January 1991 . For the Commission Ray MAC SHARRY Member ofthe Commission 0) OJ No L 164, 24 . 6 . 1985, p. 6 . O OJ No L 201 , 31 . 7 . 1990, p. 9 . O OJ No L 122, 14 . 5 . 1990, p. 1 . O OJ No L 22, 28 . 1 . 1991 , p. 1 . O OJ No L 310, 21 . 11 . 1985, p. 4 . (6) OJ No L 358 , 8 . 12 . 1989, p. 28 . No L 32/2 Official Journal of the European Communities 4 . 2 . 91 ANNEX ! PART 1 SECTOR CEREALS Monetary compensatory amounts Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc  1 000 kg - 721,30 721,30 910,29 910.29 721.30 721,30 685,26 685,26 685,26 657,85 657,85 721,30 721,30 685,26 685,26 874,49 824,03 1 009,82 324,59 698,97 671,01 698,97 698,97 1 143,52 944,45 920,99 1 045,89 1 045,89 735,73 698,97 959,37 698,97 698,97 735,73 698,97 698,97 671,01 0709 90 60 0712 90 19 1001 10 10 1001 10 90 1001 90 91 1001 90 99 1002 00 00 1003 00 10 1003 00 90 1004 00 10 1004 00 90 1005 10 90 1005 90 00 1007 00 90 1008 20 00 1101 00 00 1102 10 00 1102 20 10 1 102 20 90 1102 90 10 1102 90 30 1102 90 90 1103 11 10 1103 11 90 1103 12 00 1103 13 11 1103 13 19 1103 13 90 1103 19 10 1103 19 30 1103 19 90 1103 21 00 1103 29 10 1103 29 20 1103 29 30 11-1 11-1 7285 7286 11-2 7287 11-1 11-1 7285 7286 4 . 2 . 91 Official Journal of the European Communities No L 32/3 I I Positive Negative CN code Table Additional' code Notes Germany DM Nether ­ lands Fl Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc I  1 000 kg  1103 29 40 l \ 735,73 1103 29 90 11-1 7285 l l 698,97 11-1 7286 l \ 698,97 1104 11 10 l \ 698,97 1104 1190 l \ 959,37 1104 12 10 l \ 671,01 1104 12 90 I l 1 184,13 1104 19 10 l 735,73 1104 19 30 \ 698,97 1104 19 50 793,43 1104 19 99 11-1 7285 l 698,97 11-1 7286 698,97 1104 21 10 698,97 1104 21 30 l 959,37 1104 21 50 1 096,42 1104 21 90 l 698,97 1104 22 10 11-6 7158 l 671,01 11 -6 7159 l 1 184,13 1104 22 30 \ \ \ \ 920,99 1104 22 50 l 671,01 1104 22 90 l 671,01 1104 23 10 \ 735,73 1104 23 30 l l 735,73 1104 23 90 \ l 735,73 1104 29 11 l 735,73 1104 29 15 698,97 1104 29 19 11-3 7290 698,97 11-3 7291 l 698,97 1104 29 31 \ \ 735,73 1104 29 35 \ l 698,97 1104 29 39 11-3 7290 I 698,97 ' 11-3 7291 l 698,97 1104 29 91 I \ 735,73 1104 29 95 l \ 698,97 1104 29 99 11-1 7285 698,97 11-1 7286 698,97 1104 30 10 540,98 1104 30 90 216,39 1107 10 11 1 283,91 1107 10 19 ' 959,33 1107 10 91 1 219,76 1107 10 99 911,40 1107 20 00 \ 1 062,15 1108 11 00 11-4 7294 1 219,00 11-4 7295 O 1 219,00 No L 32/4 Official Journal of the European Communities 4. 2 . 91 Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands Fl Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France ' FF Greece Dr Ireland £ Irl Portugal Esc  1 000 kg  1108 12 00 11-4 7294 l 1 089,16 11-4 7295 Ã  1 089,16 1108 13 00 11-5 7296 1 089,16 11-5 7297 o 1 089,16 1108 14 00 11-4 7294 \ 1 089,16 11-4 7295 C) 1 089,16 1108 19 90 11-4 7294 1 089,16 11-4 7295 O 1 089,16 1109 00 00 1 658,99 1702 30 91 17-9 7318 1 420,96 1702 30 99 17-9 7318 1 089,16 1702 40 90 \ 1 089,16 1702 90 50 l 1 089,16 1702 90 75 1 485,88 1702 90 79 1 038,67 2106 90 55 1 089,16 2302 10 10 23-1 7622  23-1 7623 297,90 2302 10 90 l 617,08 2302 20 10 297,90 2302 20 90 617,08 2302 30 10 297,90 2302 30 90 638,36 2302 40 10 297,90 2302 40 90 638,36 2303 10 11 1 442,60 2309 10 11 23-2 7624  23-2 7625 86,56 2309 10 13 23-8 7541 O  l 23-8 7542 O 958,40 23-8 7543 O 1 916,80 I 23-8 7544 O  23-8 7545 C) 157,74 23-8 7546 O 315,48 23-8 7547 C1)  23-8 7548 O 1 673,55 23-8 7549 o 3 347,10 23-8 7550 O 86,56 ' 23-8 7551 O 1 044,96 23-8 7552 2 003,36 23-8 . 7626 O 86,56 23-8 7627 O 244,30 23-8 7628 O 402,04 l 23-8 7629 O 86,56 23-8 7630 O 1 760,11 4 . 2 . 91 Official Journal of the European Communities No L 32/5 Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands Fl Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc \ \  1 000 kg - 2309 10 13 23-8 7631 O 3 433,66 2309 10 31 23-3 7624 I  I 23-3 7691 274,09 2309 10 33 23-9 7541 Ã ¸  23-9 7542 Ã ¸ 958,40 23-9 7543 o 1 916,80 23-9 7544 (2)  23-9 7545 Ã ¸ 157,74 23-9 7546 0 315,48 j l 23-9 7547 0  23-9 7548 o 1 673,55 23-9 7549 0 3 347,10 l 23-9 7645 o 274,09 23-9 7646 Ã ¸ 1 232,49 23-9 7647 O 2 190,89 23-9 7648 0 274,09 23-9 7649 o 431,83 23-9 7650 o 589,57 23-9 7651 0 274,09 I 23-9 7652 o 1 947,64 \ 23-9 7653 0 3 621,19 2309 10 51 23-4 7624  \ 23-4 7692 540,98 l 2309 10 53 23-10 7541 0  23-10 7542 0 958,40 l 23-10 7543 0 1 916,80 I 23-10 7544 0  23-10 7545 0 157,74 23-10 7546 0 315,48 23-10 7547 0  l 23-10 7548 0 1 673,55 23-10 7549 0 3 347,10 23-10 7654 0 540,98 I 23-10 7655 0 1 499,38 23-10 7656 0 2 457,78 I 23-10 7657 0 540,98 I 23-10 7658 0 698,72 23-10 7659 0 856,46 23-10 7660 Ã ¸ 540,98 I 23-10 7661 0 2 214,53 I 23-10 7662 0 3 888,08 2309 90 31 23-5 7624  23-5 7693 86,56 2309 90 33 23-11 7541 0  23-11 7542 0 958,40 \ ' No L 32/6 Official Journal of the European Communities 4 . 2 . 91 I Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands Fl Spain Pu United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc I  1 000 kg  2309 90 33 23-11 7543 O l 1 916,80 23-11 7544 0 l  23-11 7545 Ã ¸ l 157,74 23-11 7546 o \ 315,48 23-11 7547 O l  23-11 7548 o l 1 673,55 23-11 7549 0 l 3 347,10 23-11 7663 o \ 86,56 23-11 7664 0 l 1 044,96 23-11 7665 0 l 2 003,36 23-11 7666 . O \ 86,56 23-11 7667 o l 244,30 23-11 7668 Ã ¸ 402,04 23-11 7669 0 \ 86,56 ( 23-11 7670 o l 1 760,11 23-11 7671 o l 3 433,66 ¢ 2309 90 41 23-6 7624 l  23-6 7694 l 274,09 2309 90 43 23-12 7541 0 l  23-12 7542 O \ 958,40 23-12 7543 O 1 916,80 23-12 7544 o l .  23-12 7545 O 157,74 23-12 7546 0 315,48 23-12 7547 0  23-12 7548 0 1 673,55 23-12 7549 0 3 347,10 23-12 7672 C) 274,09 23-12 7673 O 1 232,49 23-12 7674 O 2 190,89 . 23-12 7675 O 274,09 23-12 7676 0 431,83 23-12 7677 0 589,57 23-12 7678 O l 274,09 23-12 7679 O 1 947,64 23-12 7680 O 3 621,19 2309 90 51 23-7 7624 ,  23-7 7695 \ 540,98 2309 90 53 23-13 7541 O  23-13 7542 0 958,40 23-13 7543 0 1 916,80 23-13 7544 0 -  23-13 7545 0 157,74 23-13 7546 0 315,48 23-13 7547 0  4. 2 . 91 Official Journal of the European Communities No L 32/7 I I I Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal DM Fl Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc  1 000 kg - 2309 90 53 23-13 7548 O 1 673,55 23-13 7549 O 3 347,10 23-13 7681 O 540,98 23-13 7682 O 1 499,38 23-13 7683 O 2 457,78 23-13 7684 O 540,98 23-13 7685 O 698,72 23-13 7686 n 856,46 23-13 7687 o 540,98 23-13 7688 o 2 214,53 \ 23-13 7689 o 3 888,08 (') When completing the customs formalities, the applicant must state in the declaration provided for this purpose the content by weight of starch, expressed as dry matter, per 1 000 kg of the product. (*) When completing customs formalities, the party concerned shall state in the declaration provided for this purpose, in particular, the actual content by weight per tonne of finished product of :  milk powder or granules (other than whey),  whey powder or granules,  added casein and/or caseinate . No L 32/8 Official Journal of the European Communities 4. 2. 91 PART 3 SECTOR BEEF AND VEAL Monetary compensatory amounts I I I Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands Fl Spain Pu United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc I I  100 kg live weight  0102 90 10 O II 899,95 0102 90 31 C) l 899,95 0102 90 33 l o ll 899,95 0102 90 35 C) 899,95 0102 90 37 \ 899,95  100 kg net weight  0201 10 10 I \ I II 1 709,91 0201 10 90 l I l ll 1 709,91 0201 20 21 l 1 709,91 0201 20 29 l 1 709,91 0201 20 31 l l 1 367,93 0201 20 39 l 1 367,93 0201 20 51 l l 2 051,89 0201 20 59 l 2 051,89 0201 20 90 \ \ 1 367,93 0201 30 00 l 2 339,87 0202 10 00 \ \ 1 520,92 0202 20 10 0 l 1 520,92 0202 20 30 02-1 7014 l 243,35 02-1 7018 l 243,35 \ 02-1 7019 O \ 1 216,73 0202 20 50 02-1 7014 l 380,23 02-1 7018 l 380,23 02-1 7019 O 1 901,15 0202 20 90 o l 1 216,73 0202 30 10 o l 1 901,15 0202 30 50 00 l 1 901,15 0202 30 90 02-2 7034 380,23 02-2 7038 O 1 901,15 0206 10 95 l 2 339,87 0206 29 91 1 901,15 0210 20 10 &gt; I 1 367,93 0210 20 90 I 1 952,89 0210 90 41 1 952,89 0210 90 90 1 952,89 1602 50 10 16-4 7330 1 952,89 16-4 7331 1 169,94 I 16-4 7332 \ 782,96 1602 90 61 16-4 7332 \ l 782,96 4 . 2 . 91 Official Journal of the European Communities No L 32/9 (') The compensatory amount shall not be applied on animals imported within an annual tariff quota to be granted by the competent authorities of the European Communities : (a) for heifers and cows, other than those intended for slaughter, of the grey, brown, and mottled yellow Simmental and Pinzgau breeds ; (b) for bulls , heifers and cows, other than those intended for slaughter, of the mottled Simmental breed, the Schwyz breed and the Friburg breed. (*) The compensatory amount shall not be applied :  in respect, of quantities coming within an annual tariff quota of 50 000 tonnes, expressed in boned meat, to be granted by the competentauthorities of the European Communities for frozen beef and veal ,  in respect of quantities coming within an annual tariff quota of 2 250 tonnes, expressed in boned meat, to be granted by the competent authorities of the European Communities for frozen buffalo meat. (J) Entry under this CN code is subject to the production of a certificate issued on conditions laid down by the competent authorities of the European Communities . N o L 3 2 / 1 0 Official Journal of the European Communities 4. 2. 91 PART 5 SECTOR MILK AND MILK PRODUCTS Monetary compensatory amounts CN code Table Additional code Notes Positive Negative CN code Table Additional code Notes Germany DM Nether- lands Fl Spain * Pta United Kingdom £ Belgium/ Luxem- bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc  100 kg  0401 04-1 7058 a + e 0402 10 11 1 021,74 0402 10 19 04-3 7059  04-3 7074 496,57 04-3 7079 1 021,74 04-3 7222  0402 10 91 04-4 7089 d + f 0402 10 99 04-4 7089 d + f 0402 21 11 04-2 7744 a+c 0402 21 17 04-6' 7098  04-6 7099 496,57 04-6 7114 a + c 04-6 7224  0402 21 19 04-2 7744 a + c 0402 21 91 04-2 7744 a + c 0402 21 99 04-2 7744 a+c 0402 29 04-2 7744 a+c + f 0402 91 04-2 7744 a + c 0402 99 04-2 7744 a + c+f 0403 10 02 04-2 7744 a+c 0403 10 04 04-2 7744 a+c 0403 10 06 04-2 7744 a + c 0403 10 12 04-2 7744 a + c + f 0403 10 14 04-2 7744 a+c + f 0403 10 16 04-2 7744 a + c + f 0403 10 22 04-2 7744 a+c 0403 10 24 04-2 7744 a + c 0403 10 26 04-2 7744 a+c 0403 10 32 04-2 7744 a+c + f 0403 10 34 04-2 7744 a + c + f 0403 10 36 04-2 7744 a+c + f 0403 90 11 04-5 7093  04-5 7094 496,57 04-5 7097 1 021,74 04-5 7223  0403 90 13 04-6 7098  04-6 7099 496,57 04-6 7114 a + c 04-6 7224  4.2.91 Official Journal of the European Communities No L 32/ 11 Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc  100 kg  a+ c d + f a+c+f a+c+f a + c a + c a + c a+c+f a + c + f a + c+f a + c a + c a + c a+c a + c a + c a + c + f a + c+f a+c+f a + c+f a+c+f a+c+f 615,87 631,26 661,11 677,64 755,97 774,87 0403 90 19 0403 90 31 0403 90 33 0403 90 39 0403 90 51 0403 90 53 0403 90 59 0403 90 61 0403 90 63 0403 90 69 0404 90 11 0404 90 13 0404 90 19 0404 90 31 0404 90 33 0404 90 39 0404 90 51 0404 90 53 0404 90 59 0404 90 91 0404 90 93 0404 90 99 0405 0406 10 10 04-2 04-4 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-8 04-8 7744 7089 ,7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7118 7119 7134 7138 7139 7154 7174 7178 7179 7189 7193 7194 7197 7198 7199 7214 7218 7219 7225 7280 7281 7226 7227 1 459,40 1 495,89 b x coef b x coef b x coef b b x coef 1 309,48 No L 32/ 12 Official Journal of the European Communities 4 . 2 . 91 Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands Fl Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc \  100 kg - 0406 10 10 04-8 7228 1 396,18 04-8 7229 \ 900,27 04-8 7230 \ 1 096,42 04-8 7231 \ 409,21 04-8 7232 \ 558,83 0406 10 90 04-8 7226  04-8 7228 \ 1 396,18 04-8 7230 \ 1 096,42 04-8 7232 558,83 0406 20 10  0406 20 90 04-9 7233 1 396,18 04-9 7234 1 914,71 0406 30 10 04-10 7235  04-10 7236 500,63 \ 04-10 7237 732,29 04-10 7238 1 062,77 04-10 7239 1 260,34 0406 30 31 04-10 7235  04-10 7236 500,63 04-10 7237 732,29 04-10 7238 1 062,77 0406 30 39 04-10 7235  04-10 7238 1 062,77 04-10 7239 1 260,34 0406 30 90 1 260,34 0406 40 00 04-11 7240  04-11 7241 1 309,17 0406 90 11 04-12 7242 1 096,42 04-12 7243  \ 04-12 7244 1 309,48 04-12 7245 1 396,18 04-12 7246 "900,27 04-12 7247 1 096,42 0406 90 13 04-13 7248  04-13 7250 1 631,69 0406 90 15 04-13 7248  04-13 7250 \ 1 631,69 0406 90 17 04-13 7248  04-13 7249 1 096,42 04-13 7250 1 631,69 0406 90 19  0406 90 21 04-14 7251  04-14 7252 I 1 485,15 0406 90 23 04-15 7254  04-15 7255 1 309,48 4 . 2 . 91 Official Journal of the European Communities No L 32/ 13 \ Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands Fl Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs . Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc I  100 kg  0406 90 23 04-15 7256 1 396,18 04-15 7257 900,27 04-15 7258 1 096,42 0406 90 25 04-15 7254 l  04-15 .7255 l 1 309,48 04-15 7256 1 396,18 04-15 7257 900,27 04-15 7258 1 096,42 0406 90 27 04-15 7254  04-15 7255 1 309,48 \ 04-15 7256 1 396,18 04-15 7257 900,27 04-15 7258 ¢ 1 096,42 0406 90 29 04-15 7253  04-15 7254  · 04-15 7255 1 309,48 04-15 7256 1 396,18 04-15 7257 900,27 04-15 7258 1 096,42 0406 90 31 04-15 7253  04-15 7254 l  04-15 7255 l 1 309,48 04-15 7256 1 396,18 04-15 7257 l 900,27 04-15 7258 1 096,42 0406 90 33 04-15 7253  04-15 7254  04-15 7255 1 309,48 04-15 7256 \ 1 396,18 04-15 7257 900,27 04-15 7258 \ 1 096,42 0406 90 35 04-16 7259  04-16 7274 l 1 309,48 l 04-16 7277 \ 1 396,18 04-16 7278 l 900,27 / 04-16 7279 l 1 096,42 0406 90 37 04-16 7259 \  04-16 7274 l 1 309,48 04-16 7277 l 1 396,18 04-16 7278 l 900,27 04-16 7279 l 1 096,42 0406 90 39 04-15 7254 l  04-15 7255 l 1 309,48 04-15 7256 l 1 396,18 04-15 7257 \ 900,27 No L 32/14 Official Journal of the European Communities 4. 2 . 91 I Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands Fl Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl . Portugal Esc I  100 kg  0406 90 39 04-15 7258 1 096,42 0406 90 50 04-15 7253 \  04-15 7254 l  04-15 7255 l 1 309,48 04-15 7256 \ 1 396,18 \ 04-15 7257 \ 900,27 04-15 7258 l 1 096,42 0406 90 61 I  0406 90 63  . 0406 90 69 1 914,71 0406 90 71 04-8 7226  I 04-8 7227 1 309,48 04-8 7228 1 396,18 04-8 7229 900,27 04-8 7230 1 096,42 0406 90 73 04-16 7259  04-16 7274 1 309,48 04-16 7277 1 396,18 . 04-16 7278 I 900,27 04-16 7279 1 096,42 0406 90 75 04-16 7259  04-16 7274 * 1 309,48 04-16 7277 1 396,18 04-16 7278 900,27 04-16 7279 1 096,42 0406 90 77 04-16 7259  04-16 7274 1 309,48 04-16 7277 1 396,18 04-16 7278 900,27 04-16 7279 1 096,42 0406 90 79 04-16 7259  04-16 7274 1 309,48 04-16 7277 1 396,18 04-16 7278 900,27 04-16 7279 1 096,42 0406 90 81 04-16 7259 l  04-16 7274 1 309,48 04-16 7277 1 396,18 04-16 7278 900,27 .I 04-16 7279 1 096,42 0406 90 83  0406 90 85 04-16 7259  04-16 7274 1 309,48 04-16 7277 1 396,1.8 04-16 7278 900,27 4 . 2 . 91 Official Journal of the European Communities No L 32/ 15  \ Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands Fl Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc \ \  100 kg  0406 90 85 04-16 7279 1 096,42 0406 90 89 04-15 7253  04-15 7254  04-15 7255 1 309,48 04-15 7256 1 396,18 04-15 7257 900,27 04-15 7258 1 096,42 0406 90 91 04-8 7226  04-8 7231 409,2 1 1 04-8 7232 558,83 0406 90 93 04-8 7226  04-8 7231 409,21 04-8 7232 558,83 0406 90 97 04-8 7226  04-8 7228 \ 1 396,18 04-8 7230 1 096,42 04-8 7232 558,83 0406 90 99 04-8 7226  04-8 7228 1 396,18 04-8 7230 1 096,42 04-8 7232 558,83 2309 10 15 23-14 7553 95,84 I 23-14 7554 191,68 23-14 7555 \ 287,52 23-14 7556 \ 359,40 I 23-14 7557 402,53 23-14 7558 \ 431,28 23-14 7559 15,77 23-14 7569 31,55 23-14 7573 47,32 23-14 7574 \ 59,15 l 23-14 7577 l 66,25 23-14 7578 70,98 23-14 7579 167,35 23-14 7580 l 334,71 23-14 7581 \ 502,06 23-14 7582 I 627,58 23-14 7583 l 702,89 23-14 7584 \ 753,10 23-14 7885 \  2309 10 19 23-14 7553 \ 95,84 23-14 , 7554 191,68 23-14 7555 l 287,52 23-14 7556 \ \ 359,40 23-14 7557 402,53 No L 32/ 16 Official Journal of the European Communities 4 . 2 . 91 I Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands Fl Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc I I  100 kg  2309 10 19 23-14 7558 \ LI 431,28 23-14 7559 I l 15,77 23-14 7569 \ l 31,55 23-14 7573 \ 47,32 23-14 7574 \ \ 59,15 23-14 7577 l 66,25 23-14 7578 \ l 70,98 23-14 7579 l 167,35 23-14 7580 l 334,71 23-14 7581 l 502,06 23-14 7582 l 627,58 23-14 7583 l 702,89 23-14 7584 l l 753,10 23-14 7885 \  2309 10 39 23-14 7553 \ 95,84 23-14 7554 l 191,68 23-14 7555 l 287,52 23-14 7556 l 359,40 23-14 7557 l 402,53 i 23-14 7558 l 431,28 23-14 7559 15,77 l 23-14 7569 l 31,55 23-14 7573 l 47,32 23-14 7574 59,15 23-14 7577 l 66,25 23-14 7578 70,98 23-14 7579 167,35 23-14 7580 334,71 23-14 7581 502,06 23-14 7582 627,58 23-14 7583 702,89 23-14 7584 I 753,10 23-14 7885  2309 10 59 23-14 7553 I 95,84 23-14 7554 191,68 23-14 7555 287,52 23-14 7556 359,40 23-14 7557 402,53 23-14 7558 431,28 - 23-14 7559 15,77 23-14 7569 31,55 23-14 7573 47,32 23-14 7574 59,15 23-14 7577 66,25 23-14 7578 70,98 4 . 2 . 91 Official Journal of the European Communities No L 32/ 17 \ I Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands . Fl Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc \ I - 100 kg  2309 10 59 23-14 7579 167,35 \ 23-14 7580 334,71 . 23-14 7581 502,06 23-14 7582 627,58 23-14 7583 702,89 23-14 7584 753,10 23-14 7885  2309 10 70 23-14 7553 95,84 23-14 7554 191,68 23-14 7555 287,52 23-14 7556 359,40 23-14 7557 402,53 23-14 7558 431,28 23-14 7559 15,77 23-14 7569 31,55 23-14 7573 47,32 23-14 7574 59,15 23-14 7577 66,25 23-14 7578 70,98 23-14 7579 167,35 23-14 7580 334,71 23-14 7581 502,06 23-14 7582 627,58 23-14 7583 702,89 23-14 7584 753,10 23-14 7885  2309 90 35 23-14 7553 95,84 l 23-14 7554 191,68, 23-14 7555 287,52 23-14 7556 359,40 23-14 7557 \ 402,53 l 23-14 7558 431,28 23-14 7559 15,77 23-14 7569 31,55 23-14 7573 47,32 23-14 7574 I 59,15 23-14 7577 \ 66,25 23-14 7578 70,98 23-14 7579 167,35 23-14 7580 334,71 23-14 7581 I 502,06 23-14 7582 I 627,58 23-14 7583 \ 702,89 23-14 7584 753,10 23-14 7885  No L 32/18 Official Journal of the European Communities 4 . 2 . 91 Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands Fl Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc  100 kg  2309 90 39 23-14 7553 l 95,84 23-14 7554 191,68 23-14 7555 \ 287,52 23-14 7556 359,40 23-14 7557 \ 402,53 23-14 7558 431,28 23-14 7559 15,77 23-14 7569 \ 31,55 23-14 7573 47,32 23-14 7574 59,15 23-14 7577 l 66,25 23-14 7578 l 70,98 23-14 7579 167,35 23-14 7580 334,71 23-14 7581 502,06 23-14 7582 627,58 23-14 7583 702,89 23-14 7584 753,10 23-14 7885  2309 90 49 23-14 7553 95,84 23-14 7554 191,68 23-14 7555 I 287,52 . ) 23-14 7556 359,40 23-14 7557 1 402,53 23-14 7558 431,28 23-14 7559 15,77 23-14 7569 31,55 . 23-14 7573 47,32 23-14 7574 59,15 23-14 7577 66,25 23-14 7578 70,98 23-14 7579 167,35 23-14 7580 334,71 23-14 7581 502,06 23-14 7582 627,58 23-14 7583 702,89 23-14 7584 753,10 23-14 7885  2309 90 59 23-14 7553 95,84 23-14 7554 191,68 \ 23-14 7555 287,52 23-14 7556 359,40 23-14 7557 402,53 23-14 7558 431,28 23-14 7559 15,77 4 . 2 . 91 Official Journal of the European Communities No L 32/ 19 Positive Negative Germany Nether ­ lands Spain United Kingdom Denmark Italy France Greece Ireland Portugal CN code Table Additionalcode Notes Belgium/ Luxem ­ bourg Bfrs/Lfrs Dkr Lit FF Dr £ InDM F1 Pta £ Esc 2309 90 59 2309 90 70  100 kg  31,55 47,32 59,15 66,25 70,98 167,35 334,71 502,06 627,58 702,89 753,10 95,84 191,68 287.52 359,40 402.53 ,, 431,28 15,77 31,55 47,32 59,15 66,25 70,98 167,35 334,71 502,06 627,58 702,89 753,10 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 7569 7573 7574 7577 7578 7579 7580 7581 7582 7583 7584 7885 7553 7554 7555 7556 7557 7558 7559 7569 7573 7574 7577 7578 7579 7580 7581 7582 7583 7584 7885 - % milk fat/100 kg product - a b 16,364 17,864 ¢ % non-fatty tactic dry matter excluding added whey and/or lactose and/or casein and/or caseinates/100 kg product - 9,003c - % lactic matter excluding added whey and/or lactose and/or casein and/or caseinates/100 kg product - 10,217a No L 32/20 Official Journal of the European Communities 4 . 2 . 91 I I Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal I I DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc  °/o non-fatty lactic matter excluding added whey and/or lactose and/or casein and/or caseinates/100 kg product  0,818e  °/o sucrose/ 100 kg product  2,460f Annex For certain milk products, falling within CN codes 0401 , 0402 , 0403 and 0404, the applicant, when completing customs formalities, shall state on the declaration provided for this purpose : the weight of fat, the weight of non-fatty lactic dry matter and the weight of added sucrose, contained in 100 kg of product, as well as whether or not whey and/or lactose and/or casein and/or caseinates nave been added, ana where this is the case, the actual content by weight of these products and the lactose content of the addedwhey. 4 . 2 . 91 Official Journal of the European Communities No L 32/21 PART 7 SECTOR SUGAR Monetary compensatory amounts I \ Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands Fl Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc  100 kg  1701 11 10 17-5 7334 O l 207,80 17-5 7335 l 207,80 1701 11 90 17-5 7334 o 207,80 I 17-5 7335 207,80 1701 12 10 17-5 7334 o . 207,80 17-5 7335 207,80 1701 12 90 17-5 7334 C) 207,80 17-5 7335 \ 207,80 1701 91 00 17-6 7337 o 246,02 1701 99 10 1 7-7 ¢ 7340 246,02 1701 99 90 17-7 7340 \ 246,02  10C kg of dry m atter  1702 30 10 1 7-7 7340 213,02 1702 40 10 17-7 7340 213,02 1702 60 10 17-7 7340 213,02  % sucrose content and' 100 kg net  1702 60 90 17-10 7345 O 2,460 I 17-10 7346 o 2,460 17-10 7347 o 2,460  100 kg of dry matter  1702 90 30 17-7 7340 213,02  % sucrose content and 100 kg net  1702 90 60 17-11 7349 O l , 2,460 17-11 7350 O l 2,460 17-11 7351 o 2,460 1702 90 71 17-12 7353 O 2,460 1702 90 90 17-10 7345 C) 2,460 17-10 7346 O 2,460 \ 17-8 7347 o 2,460  100 kg of dry matter  2106 90 30 21-5 7419 \ 213,02   % sucrose content and 100 kg net  2106 90 59 21-6 7423 o 2,460 21-6 7424 C) 2,460 21-6 7425 O l 2,460 No L 32/22 Official Journal of the European Communities 4 . 2 . 91 (') Where the yield of the raw sugar differs from that of the standard quality defined by Regulation (EEC) No 431 /68 (OJ No L 89, 10 . 4 . 1968 , p. 3) the monetary compensatory amount shall be adjusted in accordance with the provisions of Article 2 of Regulation (EEC) No 837/68 (OJ No L 151 , 30 . 6 . 1968 , p. 42). (2) For flavoured or coloured sugar the monetary compensatory amount per 100 kg of the product in question shall be equal to the amount indicated multiplied by the sucrose content expressed as a percentage . (J ) The sucrose content, including other sugars expressed as sucrose, shall be determined in accordance with Article 7 (2) of Regulation (EEC) No 837/68 in the case of imports and in accordance with Article 13 of Regulation (EEC) No 394/70 (OJ No L 50, 4 . 3 . 1970 , p. 1 ) in the case of exports . 4 . 2 . 91 Official Journal of the European Communities No L 32/23 PART 8 PRODUCTS TO WHICH REGULATION (EEC) No 3033/80 RELATES Monetary compensatory amounts I l Positive Negative * CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal I DM Fl Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc I  100 kg  0403 10 51 l 919,57 0403 10 53 982,52 0403 10 59 1 301,70 0403 10 91  0403 10 93  0403 10 99  0403 90 71 919,57 0403 90 73 \ 982,52 0403 90 79 1 301,70 0403 90 91  0403 90 93  0403 90 99  1517 10 10  1517 90 10  1704 10 11  1704 10 19  1704 10 91  1704 10 99  1704 90 51 17-1 Si ­ 1704 90 55 17-4 SÃ ­ ­ 1704 90 61 17-4 # l 1704 90 65 17-4 * 1704 90 71 17-4 «- 1704 90 75 17-1 'l 1704 90 81 17-2 17-2 7632 _ 1704 90 99 17-3 17-3 * 7632 , 1806 20 10 18-1 a · l 1806 20 30 18-1 l l 1806 20 50 18-1 «- \ 18Ã 6 20 70 18-1 * l ' 1806 20 80 18-2 'l \ 1806 20 95 18-2 * 1806 31 00 18-1 &amp; l 1806 32 10 18-4 l 1806 32 90 18-5 18-5 » 7832 \ 1806 90 11 18-4 I No L 32/24 Official Journal of the European Communities 4 . 2 . 91 Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc  100 kg  7632 1806 90 19 1806 90 31 1806 90 39 1806 90 50 1806 90 60 1806 90 70 1806 90 90 1901 10 00 1901 90 90 1902 11 10 1902 11 90 1902 19 11 1902 19 19 1902 19 90 1902 40 10 1903 00 00 1905 30 11 1905 30 19 1905 30 30 1905 30 51 1905 30 59 1905 30 91 1905 30 99 1905 40 00 1905 90 40 1905 90 45 1905 90 55 1905 90 60 1905 90 90 2101 10 99 2101 20 90 2105 00 10 2105 00 91 2105 00 99 2106 10 90 2106 90 99 18-1 18-1 18-3 18-3 18-3 18-4 18-4 18-2 19-4 19-2 19-1 19-1 19-1 19-1 19-1 19-1 19-1 19-3 19-3 19-3 19-1 19-1 19-1 19-1 19-1 21-2 21-2 21-3 21-3 21-4 21-4 21-2 21-1 21-1 21-1 21-1 21-1 7633 7634 6585 7585 6586 7586 7001 7002 7003 7004 4 . 2 . 91 Official Journal of the European Communities No L 32/25 \ I Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands Fl Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr . Ireland £ Irl Portugal Esc  100 kg  2106 90 99 21-1 7635  21-1 7636  21-1 7637  21-1 7642  2905 44 1 1  2905 44 19  2905 44 91 ¢  2905 44 99  3505 10 10  3505 10 90  3823 60 11  3823 60 19  3823 60 91  3823 60 99   7001   7002   7003   7004   7005 l   7006   7007   7008   7009   7010   - 7011   7012   I 7013   7015   7016   7017   7020 .   7021   7022   7023 -   7024   I 7025   7026   7027   7028   7029   7030   7031 .   I 7032   7033   7035 \  No L 32/26 Official Journal of the European Communities 4 . 2 . 91 I Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands Fl Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr ' Ireland £ Irl Portugal Esc \ I  100 kg   7036 l   7037 \   7040   7041   7042 485,86  7043 530,14  7044 592,14  7045   7046 l 467,92  7047 514,42  7048 558,70  7049 620,70  7050  '  7051 500,38  7052 546,88  7053 591,16  7055 482,30  7056 535,44  7057 581,94  7060 689,67  7061 l 742,81  7062 789,31  7063 833,59  7064 895,59  7065 718,23  7066 771,37  7067 817,87  7068 862,15  7069 924,15  7070 750,69  7071 803,83  7072 850,33  7073 894,61  7075 785,75  7076 838,89  7077 885,39  7080 I 1 342,57  7081 I 1 395,71  7082 1 442,21  7083 1 486,49  \ 7084 1 548,49  7085 1 371,13  7086 1 424,27  7087 1 470,77  7088 1 515,05 4 . 2. 91 Official Journal of the European Communities No L 32/27 I I Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands. Fl Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Ut France FF Greece Dr Ireland £ Irl Portugal Esc  100 kg   7090 1 403,59  7091 1 456,73  7092 1 503,23  i 7095 1 438,65  7096 l 1 491,79 1  7100 O   7101 O   7102  '  7103 o   7104 o   7105 C)   7106 O   7107 o   7108 o   7109 O   7110 o   7111   7112 0)   7113 o   7115 C)   7116 o   7117 C)   7120 o   7121   1 7122 C)   1 7123 o   7124 o   \ 7125   7126 o   7127 o   7128 o   7129 o  '  7130 o   7131 o   7132 o   7133 o   7135 o   7136 o   7137 o   7140 o  \  7141 O 479,75  7142 o 526,25  7143 o 570,53  7144 O 632,53  7145 o  No L 32/28 Official Journal of the European Communities 4 . 2 . 91 I Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands Fl Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc I I I  100 kg -  7146 C) 508,31  7147 C) 554,81  7148 O 599,09  7149 o 661,09  7150 o 487,63  7151 C) 540,77  7152 C) 587,27  7153 O 631,55  7155 C) 522,69  7156 O 575,83  7157 C) 622,33  7160 C) 730,06  7161 I 753,20  7162 C) 829,70  7163 C) 873,98  7164 o 935,98 -  7165 O 758,62  7166 C) 811,76  7167 O 858,26  7168 C) 902,54  7169 O 964,54  7170 O 791,08  7171 O 844,22  7172 o 890,72  7173 O 935,00  7175 O 826,14  7176 C) 879,28  7177 C) 925,78  7180 O 1 382,96  7181 C) 1 436,10  7182 O 1 482,60  7183 C) 1 526,88  I 7185 O 1 411,52  I 7186 o 1 464,66  I 7187 O 1 511,16  \ 7188 o 1 555,44  I 7190 C) 1 443,98  I 7191 C) 1 497,12  I 7192 C) 1 543,62  I 7195 O 1 479,04  I 7196 C) 1 532,18  I 7200 C)   I 7201 O   I 7202 i 1 )   I 7203 n  4 . 2 . 91 Official Journal of the European Communities No L 32/29 I I Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands Fl - Spain \ Pia United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl ' Portugal Esc I I \  100 kg   7204 O 512,77  \ 7205 0)   7206 C)   7207 C)  .  7208 C) 479,33  7209 o 541,33  7210 (l)   7211  ' 7212 o 467,51  7213 O 511,79 '  7215 o   \ 7216 C)   , 7217 C) 502,57 .  7220 C)   l 7221 n 491,13  7260 n 733,67  7261 C) 786,81  7262 C) 833,31  7263 o 877,59  '7264 C) 939,59 .  7265 C) 762,23  7266 C) 815,37  7267 O 861,87  7268 C) 906,15  7269 C) 968,15 -  7270 C) 794,69  7271 C) 847,83  7272 C) 894,33  7273 o 938,61  - 7275 o 829,75  7276 882,89  7300 o  -  7301 C)   7302 C) 506,01  7303 O 550,29  7304 o 612,29  l 7305 C)  '  7306 C) 488,07 ¢  7307 C) 534,57  7308 C) 578,85  7309 C) 640,85  7310 C) 467,39  7311 n 520,53  7312 C) 567,03  7313 o , 611,31 No L 32/30 Official Journal of the European Communities 4 . 2 . 91 'Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands Fl Spain Pu United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc I I l  100 kg   7315 C) 502,45  7316 C) 555,59  7317 C) 602,09  7320 C) 537,51  7321 C) 590,65  7360 C) 787,52  7361 C) 840,66  7362 C) 887,16  7363 O 931,44  7364 C) 993,44  7365 o 816,08  7366 C) 869,22  7367 O 915,72  7368 C) 960,00  7369 C) 1 022,00  7370 C) 848,54  7371 C) 901,68  7372 C) 948,18  7373 o 992,46  7375 C) 883,60  7376 C) 936,74  7378 O 918,66  l 7400 C) 505,24  7401 C) 558,38  7402 0) 604,88  7403 C) 649,16  7404 C) 711,16  7405 C) 533,80  7406 C) 586,94  7407 C) 633,44  7408 C) 677,72  7409 C) 739,72  7410 C) 566,26  7411 C) 619,40  7412 0) 665,90  7413 C) 710,18  \ 7415 C) 601,32  7416 C) 654,46  7417 C) 700,96  7420 C) 636,38  7421 C) 689,52  7460 C) 832,18  7461 0) 885,32  7462 C) 931,82  7463 C) 976,10 4 . 2 . 91 Official Journal of the European Communities No L 32/31 I Positive Negative CN code Table Additional. code Notes GermÃ ¡ny DM Nether ­ lands Fl Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland. £ Irl . Portugal Esc I  100 kg   l 7464 O 1 038,10  7465 C) 860,74  \ 7466 C) 913,88  7467 O 960,38  7468 O 1 004,66  .I 7470 0 893,20  \ 7471 C) 946,34  7472 C) 992,84  l 7475 (0 928,26  7476 0) 981,40  7500 C) 577,14  7501 C) 630,28  l 7502 C) 676,78  7503 C) 721,06  7504 783,06  l 7505 C) 605,70  l 7506 n\ 658,84  7507 C) 705,34  7508 C) 749,62  7509 n 811,62 «  7510 /1\ 638,16  7511 C) 691,30  7512 o 737,80  7513 C) 782,08  7515 o 673,22  7516 C) 726,36  7517 o 772,86  7520 C) 708,28  7521 i1) 761,42  7560 866,98  7561 C) 956,90  7562 o 966,62  7563 o 1 010,90 .  7564 1 072,90  7565 o 895,54  7566 o 948,68  7567 o 995,18  7568 C) 1 039,46  7570 C) 928,00  7571 n 981,14  7572 n 1 027,64  7575 C) 963,06  7576 n 1 016,20  7600 o 850,21  7601 . o 903,35 No L 32/32 Official Journal of the European Communities 4. 2. 91 I I Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands Fl Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc I \ \  100 kg   7602 C) 949,85  7603 C) 994,13  7604 C) 1 056,13  7605 0 878,77  7606 C) 931,91  7607 C) 978,41  7608 O 1 022,69  7609 C) 1 084,69  7610 o 911,23  l 7611 C) 964,37  7612 o 1 010,87  7613 o 1 055,15  7615 C) 946,29  7616 0) 999,43  7620 O 981,35  7700 H 955,28  7701 C) 1 008,42  7702 C) 1 054,92  7703 C) 1 099,20  7705 0) 983,84  7706 o 1 036,98  7707 O 1 083,48  7708 0 1 127,76  7710 O 1 016,30  7711 C) 1 069,44  \ 7712 C) 1 115,94  7715 o 1 051,36  7716 O 1 104,50  7720 C) 848,17  7721 0) 901,31  7722 C) 947,81  l 7723 O 992,09 -i ­ l 7725 C) 876,73  l 7726 C) 929,87  l 7727 C) 976,37  l 7728 C) 1 020,65  l 7730 C) 909,19  l 7731 C) 962,33  \ 7732 C) 1 008,83  l 7735 C) 944,25  l 7736 o 997,39  7740 o 1 090,50  7741 C) 1 143,64  7742 o &lt;  1 190,14  7745 O 1 119,06 4 . 2 . 91 Official Journal of the European Communities No L 32/33 I Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands Fl Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc I I  100 kg   7746 O 1 172,20  l 7747 C) 1 218,70  7750 O 1 151,52  7751 C) 1 204,66  7758   7759   7760 0 1 332,84  7761 C) 1 385,98  7762 C) 1 432,48  7765 C) 1 361,40  7766 C) 1 414,54  7768   7769   7770 C1) 1 393,86  7771 C) 1 447,00  7778 517,36  7779 570,50  7780 o 1 575,17  7781 o 1 628,31  7785 o 1 603,73  7786 C1) 1 656,87  7788 820,81  7789 873,95 -  7798 o   7799 C)   7800 l 1 912,70  7801 1 965,84  7802 2 012,34  7805 1 941,26 \ 7806 1 994,40  7807 2 040,90  7808 O   7809 O   7810 I 1 973,72  7811 2 026,86  7818 o 557,75  7819 O 610,89  7820 o 1 953,09  7821 C1) 2 006,23  7822 C) 2 052,73  7825 C1) 1 981,65  7826 O 2 034,79  7827 C) 2 081,29  7828 o 861,20  7829 C) 914,34 No L 32/34 Official Journal of the European Communities 4 . 2 . 91 \ I Positive Negative ' CN code Table Additionalcode Notes Germany DM Nether ­ lands Fl Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Ut France FF Greece Dr Ireland £ Irl Portugal Esc \ I \  100 kg   7830 C) 2 014,11  7831 C) 2 067,25  7838 C) 864,81  7840 C1)   7841 o   l 7842 o   7843 C)   7844 O   7845 C)   7846 C1)   7847 o   7848 0   7849 O   7850 C)   7851 (l)   7852 o .   7853 O   7855 o   7856 C)   7857 C)   7858 C)   7859 C)   7860 C)   7861 O   7862 o   7863 C)   7864 C1)   7865 C)   l 7866 o   \ 7867 C)   l 7868 o   \ 7869 O  \ 7870 C)   \ 7871 O   l 7872 C)   l 7873 O   7875 C)   l 7876 O   l 7877 C)   l 7878 C)   l 7879 C)   7900 C)   l 7901 O   l 7902 O   \ 7903 C)  4 . 2 . 91 Official Journal of the European Communities No L 32/35 I Positive Negative CN code Tabic Additionalcode Notes Germany DM Nether ­ lands Fl Spain ' Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal - Esc  100 kg   l 7904 C) l   l 7905 C) l   \ 7906 C) \   7907 C) l   \ 7908 C) \   l 7909 0) l '   7910 C) \   \ 7911 o \   l 7912 o l   7913 o \   l 7915 C)   l 7916 O l    7917 C) l   7918 0) l   7919 C) l '   7940 o l   7941 o l   7942 C)   \ 7943 C) l   7944 O l 475,18  7945 C)   7946 o  ,  \ 7947 o \   l 7948 o   \ 7949 C) l 503,74  7950 o   7951 o   7952 C)   7953 C) 474,20  7955 i 1)   7956 C)   7957 C) 464,98  7958 o   7959 C)   7960 o   7961 C)   7962 C) 490,07  7963 o 534,35  7964 o 596,35  7965 C)   7966 C) 472,13  7967 C) 518,63  7968 Q) 562,91  7969 C) 624,91 .  7970 C) ¢  No L 32/36 Official Journal of the European Communities 4 . 2 . 91 Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands Fl Spain Pu United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc \ I  100 kg   7971 O 504,59  7972 0 551,09  ' 7973 o 595,37  7975 C) 486,51  , 7976 C) 539,65  7977 O 586,15  7978 0) 521,57  7979 O 574,71  7980 O 605,84  7981 C) 658,98  7982 O 705,48  7983 O 749,76  7984 C) 811,76  7985 C) 634,40  7986 C) 687,54  7987 n 734,04  7988 C) 778,32  7990 C) 666,86  7991 C) 720,00  7992 C) 766,50  7995 C) 701,92  7996 C) 755,06 Amounts to be deducted -l 51xx 21,63  52xx 45,73  5 3xx 73,17  54xx 101,14  5 5xx \ 144,23  56xx 209,13  570x 324,52  571x 324,52  572x 454,32  573x ¢ 454,32  574x 584,13  5750 584,13  5751 584,13  5760 713,93  5761 713,93  5762 713,93  5765 713,93  5766 713,93  5770 713,93  5771 \ 713,93 4. 2 . 91 Official Journal of the European Communities No L 32/37 I I Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands Fl Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Ut France FF Greece Dr Ireland £ Irl Portugal Esc I .  100 kg   ' 5780 843,74  5781 843,74  5785 843,74 '  5786 843,74  579x 21,63  5808 21,63  5809 21,63  \ , 5818 21,63  l 5819 21,63  582x 21,63  5830 21,63  \ 5831 21,63  5838 45,73  584x 45,73  58 5x 45,73  586x 73,17  587x 73,17  590x 101,14  59 lx 101,14 '  594x 144,23  595x 144,23  596x 209,13  597x 209,13  598x 324,52  599x 324,52  Amounts to be deducted 61xx 19,06  62xx \ 40,30  ' 63xx l 64,48  64xx 89,12  65xx 127,09  66xx 184,28  670x 285,95  671x 285,95  672x 400,33  673x 400,33 '  674x 514,72  6750 l 514,72  6751 \ 514,72  6760 629,10  6761 629,10  6762 629,10  6765 629,10 No L 32/38 Official Journal of the European Communities 4 . 2 . 91 I Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands Fl Spain Pu United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc \ \  100 kg   \ 6766 629,10 ..  .. l 6770 \ 629,10  6771 629,10  6780 743,48  6781 743,48  . 6785 743,48  l 6786 743,48 -- ¢  679x 19,06  l 6808 \ 19,06  6809 l 19,06  6818 19,06  6819 19,06  682x 19,06  6830 \ 19,06  6831 \ 19,06  6838 \ 40,30  684x 40,30  685x 40,30  686x 64,48  687x 64,48 '  690x 89,12  691x . 89,12  694x 127,09  695x \ 127,09  l 696x \ 184,28  l 697x 184,28  l 698x \ 285,95  I 699x I 285,95 4 . 2. 91 Official Journal of the European Communities No L 32/39 (') If the goods contain butter reduced in price under the Regulation indicated in Table 7 of Chapter 4 of the additional codes, the amount indicated in additional code 7xxx shall be reduced, for formula A and formula C products, by the amount indicated in additional code 5xxx and, for formula B products, by that indicated in additional code 6xxx. The additional code to be declared will be 5xxx or 6xxx as appropriate (x representing any figure from 0 to 9). (*) See the additional codes related to the contents of the goods by weight of, respective miikfat, milk proteins, starch/glucose, and sucrose/invert sugar/isoglucose. These codes are mentioned in Annex I to the TARIC in the tables of Chapters 17, 18 , 19 and 21 . The numbers of the tables are mentioned above in the column Table'. The tables are reprinted (OJ No L 122, 14 . 5 . 1990, p. 48) without prejudice to any later modification of the TARIC. NB: For the application of the additional code : Starch/Glucose The content of the goods (as presented) in starch, its degradation products i.e. all the polymers of glucose, and the glucose, determined as glucose and expressed as starch (on a dry matter basis, 100 °/o purity ; factor for conversion of glucose to starch : 0,9). However, where a mixture of glucose and fructose is declared (in whatever form) or is found to be present in the goods, the amount of glucose to be included in the above calculation is that which is in excess of the fructose content of the goods. Sucrose/Invert Sugar/Isoglucose The content of the goods (as presented), in sucrose, together with the sucrose which results from expressing as sucrose any mixture of glucose and fructose (the sum of the amounts of these two sugars multiplied by 0,95), which is declared (in whatever form) or found to be present in the goods. However, where the fructose content of the goods is less than the glucose content, the amount of glucose to be included in the above calculation shall be an amount equal, by weight, to that of fructose. Note: In all cases, where a hydrolysis product of lactose is declared, and/or galactose is found to be present among the sugars, then the amount of glucose equal to that of galactose is deducted from the total glucose content before any other calculations are carried out. Milk proteins Milk proteins, excluding those contained in the whey, casein and/or caseinates, added to the product. No L 32/40 Official Journal of the European Communities 4. 2 . 91 ANNEX II Monetary coefficients Products Member States Germany Netherlands United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Portugal  Beef and veal -I I -I -l -l -I 1,203  0,960   Milk and milk products   1,042   *   1,203  0,967   Pigmeat -I -l -l -I -l -I -l l \ I  Sugar   1,013     1,066  0,975   Cereals   1,013     1,066  0,970   Eggs and poultry and albumins   1,010     1,123     Wine    1,031    Processed products (Regulation (EEC) No 3033/80): \  to be applied to charges   1,042  .    1,203  0,967   to be applied to refunds : I  cereals   1,013    1,066  0,970   milk   1,042     1,203  0,967   sugar   1,013    1,066  0,975   Jams and marmalades (Regulation (EEC) No 426/86)             Olive oil sector I ¯ ¯I \ \ l I ¯ ¯I ~